Title: To Thomas Jefferson from Robert Smith, 27 March 1822
From: Smith, Robert
To: Jefferson, Thomas


Sir
Washington City
March 27th 1822
I addressed you a letter some days ago and stated in that it was me that went to Annapolis in the year 1822 and put a card in Mr Greers paper which brought out Judge Saval to write those essays that put you in as President of the United States and that at your loss of years you should not forget meRt Smith printerP.S Indeed Should like something at the Present time for I am in reduced circumstances and getting in years—I have a claim on the United States for an invention of cap shot which was made use of in the battle of Lake Erie but the 18th Congress are a parcel of Juglers Mr Randolph looks on them it is said as the schum of of the United States I wait your answer all that I  Repent that I ever went out to Pittsbergh for I saved the United States from a Dissolution